UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A xQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended November 30, 2009 oTRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-53269 GREENCHEK TECHNOLOGY INC. (Exact name of small business issuer as specified in its charter) Nevada (State of incorporation) 101 California Street, Suite 2450 San Francisco, California 94111 (Address of principal executive offices) (888) 775-7579 (Issuer's telephone number) (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filero Non-accelerated filer o Smaller reporting companyx (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x As of June 11, 2010,71,881,333 shares of common stock, par value $0.00001 per share, were issued and outstanding. 1 EXPLANATORY NOTE We are filing this Amendment No. 1 to our Quarterly Report on Form 10-QSB for the quarter ended November 30, 2009 due to the inadvertent omission of certain accrued liabilities and financing expenses n connection with the issuance of shares of common stock and warrants to purchase common stock, as explained in the Current Report on Form 8-K filed with the Securities and Exchange Commission (the “SEC”) on April 27, 2010. For convenience and ease of reference, we are only filing the financial statements of this Quarterly Report. Accordingly, this Amendment No. 1 to such Quarterly Report should be read in conjunction with our Quarterly Report for the quarter ended November 30, 2009 filed with the SEC on January 19, 2010, and with our subsequent filings with the SEC. 2 PART I. FINANCIAL INFORMATION Item 1. Financial Statements. GreenChek Technology Inc. (A Development Stage Company) Balance Sheets (Expressed in US Dollars) November 30, February 29, (Unaudited) (Restated) ASSETS Current Assets Cash $ $ Prepaid expenses Inventory - Total current assets License agreement costs, net of accumulated amortization and allowance for impairment (Note 3) - - Equipment, net (Note 4) - Total Assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIENCY Current Liabilities Accounts payable and accrued liabilities $ $ Loan payable - Derivative liability (Note 6) - Due to related parties (Note 6) Amount due to licensor of license agreement, net of unamortizated debt discounts (Note 7) Total Liabilities Stockholders' Deficiency Preferred Stock, $0.00001 par value; authorized 100,000,000 shares, none issued and outstanding - - Common Stock, $0.00001 par value; authorized 100,000,000 shares, issued 74,181,333 and 64,288,000 shares, respectively Additional paid-in capital Treasury Stock, 35,000,000 shares held at November 30, 2009 and February 28, 2009 ) ) Deficit accumulated during the development stage ) ) Total Stockholders' Deficiency ) ) Total Liabilities and Stockholders' Deficiency $ $ See notes to financial statements. 3 GreenChek Technology Inc. (A Development Stage Company) Statements of Operations (Expressed in US Dollars) (Unaudited) For the three months ended November 30, 2009 For the three months ended November 30, 2008 For the nine months ended November 30, 2009 For the nine months ended November 30, 2008 Period from September 12, 2006 (Inception) To November 30, 2009 (Restated) (Restated) (Restated) Revenue $
